His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as, follows:
This is an appeal from a judgment appointing a Receiver or Liquidator, to collect the assets of a dissolved partnership and distribute the proceeds among the former partners.
The petition (duly sworn to) alleges that those assets amount to $8745.97, and there is in the record a document signed by both plaintiff and defendant in the Slavonian tongue (a translation whereof is annexed to the petition) showing that said sum correctly represents the assets of the defunct partnership yet to be accounted for.
This Court is therefore clearly without jurisdiction of this appeal, which should be taken to the Supreme Court. Jaco v. Jaco, 8th Court of Appeal, 97; Perkins v. Crystal Ice Co., 119 La., 519.
It is therefore ordered that this appeal be transferred to the Supreme Court of Louisiana upon appellant or his attorney of record making out and filing his affidavit that the appeal 'was not taken for delay and lodging a transcript of appeal in the Supreme Court within thirty days after this judgment becomes final.
Appeal transferred.